

TENTH ADDENDUM TO COMMERCIAL LEASE
This Tenth Addendum to Commercial Lease (Tenth Addendum) is entered into this
____ day of April, 2015, by and between Research Way Investments, a California
limited partnership (“Landlord” or “RWI”) and SIGA Technologies, Inc, a Delaware
corporation, and Chapter 11 Debtor-In-Possession in case no 14-12623 as
presently pending in the United States Bankruptcy Court for the Southern
District of New York (“Tenant”).


RECITALS


A.Pursuant to their original lease dated January 1, 1998 (the “Original Lease”),
Landlord leased to Tenant, and Tenant leased from Landlord, nine thousand six
hundred seventy-seven (9,677) square feet of net rentable area in that certain
building (the “Building”) owned by Landlord and located at 4575 S.W. Research
Way, Corvallis, Benton County, Oregon, more particularly described in the Lease
(the “Premises”).


B.Landlord and Tenant concurrently with the execution of the Lease executed the
First Addendum clarifying certain terms set forth in the Original Lease.


C.On or about January 22, 2002, Landlord and Tenant executed the Second Addendum
whereby Tenant terminated certain rights to Reserved Space, and a First Refusal
Area was defined as more particularly set forth in the Second Addendum.


D.On or about July 16, 2004, Landlord and Tenant executed a Third Addendum
whereby the parties memorialized that Tenant had occupied sixty-six (66)
additional square feet of net rentable areas since the commencement date of the
Original Lease, and Tenant had occupied three hundred sixty (360) additional
square feet of net rentable area on the first floor of the Building since on or
about April 1, 2003. Additionally, Landlord and Tenant amended certain utility
rights and modified the option terms set forth in the Original Lease.


E.On or about October 1, 2004, Landlord and Tenant agreed to a Fourth Addendum
executed effective October 1, 2004, whereby the parties agreed to amend the
Original Lease to add nine thousand eight hundred eighty-four (9,884) square
feet of net rentable area located on the first floor of the Building to the
premises being leased.










--------------------------------------------------------------------------------



F.On or about January 1, 2007, Landlord and Tenant executed a Fifth Addendum,
whereby the parties memorialized their agreement that Tenant would allow access
to and from the freight elevator by other Building tenants. Additionally,
Landlord and Tenant agreed to extend the Original Lease Term to December 31,
2011, and further modified the Fixed Monthly Rent and option terms set forth in
the Original Lease.


G.On or about January 1, 2008, the parties agreed to a Sixth Addendum, executed
effective January 1, 2008, which eliminated approximately one thousand four
hundred and four (1,404) square feet or net rentable area from the Premises and
reduced Tenant’s obligations with regard to such excluded space.


H.On or about March 1, 2010, Landlord and Tenant agreed to a Seventh Addendum,
executed effective March 1, 2010, whereby the parties agreed to amend the
Original Lease to add eighty-one (81) square feet of net rentable area to the
Premises located on the west side of the downstairs lobby of the Building.
I.     Effective June 1, 2011, Landlord and Tenant executed an Eighth Addendum
to Commercial Lease, whereby the parties agreed to add approximately fifteen
thousand nine hundred seventy six (15,976) square feet of net rentable area
within the Building to the Premises.
J. Effective November 1, 2012, Landlord and Tenant executed a Ninth Addendum to
Commercial Lease, whereby the parties agreed to an option to further extend the
term of the Original Lease for one (1) additional five (5) year term after
December 31, 2017.
K.     The Lease and the foregoing described addendums, are collectively
referred to herein as the “Lease”
L.    On September 16, 2014, Tenant commenced a voluntary case under Chapter 11
of Title 11 United States Code (the “Bankruptcy Code”) in the United States
Bankruptcy Court for the Southern District of New York, Case No 14-12623(SHL)
hereinafter the “Chapter 11 Case”. Tenant is a Debtor-In-Possession in the
Chapter 11 Case.
M.    On December 30, 2014 in the Chapter 11 Case, Tenant filed a Motion seeking
to extend the time to assume or reject the Lease under §364(d)(4)(B)(i) of the
Bankruptcy Code. Based upon that motion, on January 14, 2015 the Bankruptcy
Court entered an order extending the time period within which the Tenant may
assume or reject the Lease through and including April 14, 2015.
N.    That under the current terms of the Lease, Fixed Monthly Rent for the
Premises accrues at the rate of Fifty Thousand Eight Hundred Nine and 00/100
Dollars ($50,809.00) per month. Fixed Monthly Rent for 2016 is scheduled to
escalate to Fifty Two Thousand Four Hundred Forty Eight








--------------------------------------------------------------------------------



and 00/100 Dollars ($52,448.00) per month. Fixed Monthly Rent for 2017 is
scheduled to escalate to Fifty Four Thousand Eighty Seven and 00/100 Dollars
($54,087.00) per month.
O.     That under the current terms of the Lease, the Tenant’s Percentage Share
for triple net charges and other additional rents is generally 36.15 % of the
total charges for the land and Building. It is currently estimated that the
total charges for the land and Building, for which all Building tenants are
subject to a percentage charge, will be approximately $891,702.57 in 2015.
P.    That Tenant wishes to remain at the Premises, but hereby modify and reduce
the Tenant’s rights and obligations under the Lease, rather than reject the
entire Lease and vacate the Premises.
Q.    That Landlord is willing to modify the Lease, and address Tenant’s wishes
and concerns, on the terms herein stated, subject to the entry of an order (the
“Bankruptcy Court Order”) by the Bankruptcy Court approving the assumption of
the Lease, as herein modified, under § 365(a) of the Bankruptcy Code.


NOW THEREFORE LANDLORD AND TENANT AGREE AS FOLLOWS:
1. That the foregoing Recitals (A through Q) are true, accurate and complete.
2.    That the “Premises” which shall be subject to the Lease shall be reduced
to the area shown as the “Leasehold Premises” on Exhibit “A” and by this
reference herein incorporated. All other portions of the Premises formerly
occupied by the Tenant shall be surrendered to Landlord effective 12:01 a.m. May
1, 2015, subject to Tenant’s obligations under Paragraph 5 below, and Tenant
shall have no further rights under the Lease to occupy or utilize the same (the
“Vacated Premises”).
3.    That commencing May 1, 2015, the Fixed Rent due under the Lease for the
Leasehold Premises, shall be reduced to the sum of $34,629.85 per month, through
December 31, 2015, thereafter Fixed Rent shall be adjusted as follows:
January 1, 2016 through December 31, 2016: $35,091.70 per month
($421,100.40/yr).
January 1, 2017 through December 31, 2017: $35,461.18 per month
($425,534.16/yr).
4.    That Tenant’s Percentage Share for triple net charges and other additional
rents under the Lease shall be reduced to 10.1876% of the total charges for the
land and Building of which the Leasehold Premises are a part.
5.    Notwithstanding the provisions of Sections 8 and 9 of the Original Lease,
Tenant shall have no obligation to remove Alterations, Fixtures, personal
property, business and trade fixtures, cabinetwork, and or movable equipment
(collectively the Leasehold Equipment) from the Vacated








--------------------------------------------------------------------------------



Premises, or the land or Building of which the Vacated Premises are a part. As a
part of the valuable consideration exchanged between the parties, Tenant hereby
transfers, conveys and assigns all rights to such Leasehold Equipment to
Landlord, free and clear of any liens and encumbrances, and Landlord shall have
the right to remove and dispose of the same without further obligation or
liability to Tenant, any creditors, or any other party in interest in the
Chapter 11 Case. By way of example and not to limit the generality of the
foregoing, the Leasehold Equipment shall include all existing equipment, and
equipment systems associated with the operation of the laboratories presently
located within the Vacated Premises, such as the backup emergency diesel
electrical generator, the vacuum pumps, and all related equipment.
Notwithstanding the provisions of this section, the backup emergency natural gas
powered electrical generator being used to support the Tenant’s downstairs IT
operations will continue to be owned by the Tenant. The government-owned
equipment located in the laboratory portion of the Vacated Premises shall be
removed by the Tenant, at Tenant’s sole cost and expense, on or before May 31,
2015. To the extent Tenant fails to timely remove the foregoing government-owned
equipment, the Landlord shall have the right to remove the same, and Tenant
shall reimburse Landlord for all costs and expenses incurred by Landlord for
such removal and any related storage expenses within thirty (30) days following
Landlord’s invoice to Tenant for the same, all as additional rent due hereunder.
6.     That the effectiveness of this agreement is contingent upon entry of the
Bankruptcy Court Order and said order becoming final. While Landlord shall
accept payment of the reduced Fixed Rent immediately following the execution of
this Agreement by the parties, Landlord shall have the right to maintain
Landlord’s claim for all appropriate unpaid rents and damages under the
unmodified terms of the Lease if the Bankruptcy Court Order is not entered and
thereafter become final, and the Lease is hereafter rejected for any reason
under § 365 of the Bankruptcy Code.
7.     That as additional consideration exchanged between the parties, and
following the entry of a final Bankruptcy Court Order approving this agreement,
Landlord shall withdraw Landlord’s claim filed in the Chapter 11 Case seeking
damages for unpaid pre-petition rent and damages associated with the rejection
of the Lease and acknowledges that upon such withdrawal, the Landlord will not
assert any claims under the Lease with respect to the period prior to the
commencement of the Chapter 11 Case.
















--------------------------------------------------------------------------------



Landlord:                        Tenant
RESEARCH WAY INVESTMENTS,        SIGA TECHNOLOGIES, INC.,
a California limited partnership            a Delaware corporation, and Debtor
in-Possession.
 
By:_____________________________        By:_____________________________
Rex Jacobsma, Its General Partner        Name:___________________________
Title:____________________________




















































--------------------------------------------------------------------------------



RESEARCH WAY TECHNOLOGY CENTER
4575 RESEARCH WAY
EXHIBIT A
SIGA'S TENTH AMENDMENT TO COMMERCIAL LEASE
3/18/15


[tenthaddendumcorvallisleasef.jpg]




SIGA'S "LEASEHOLD PREMISES": APPROXIMATELY 9,237 SQ. FT.
AS SHOWN IN BLUE CROSS HATCHED AREA






